 
CONFIDENTIAL PORTIONS OF THIS AGREEMENT DESIGNATED BY ASTERISKS (*) HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT.




CONSULTING AGREEMENT


THIS CONSULTING AGREEMENT (“Agreement”) is made on July 21, 2009 by and between
Cardio Vascular Medical Device Corp, a company incorporated under the laws of
the State of Delaware, U.S.A. (the "Company") and N.D.Raz Business and Project
Development Ltd., a company formed under the laws of Israel, located at Neot
Golf Cesarea ,Cesarea, Israel (hereinafter "N.D. Raz") and Mr. Yossi Raz, I.D.
005512355, residing at Neot Golf Caesarea (hereinafter “Mr. Raz”).  N.D Raz and
Mr. Raz are jointly and severally liable and are hereinafter jointly and
severally referred to as “Consultant”.




WITNESSETH:


WHEREAS,
the Company is in the business of utilizing existing and new technologies; and



WHEREAS
the Company is negotiating Exclusive Marketing Agreement with Elgressy
Engineering Services (1987) Ltd. (hereinafter: the "Exclusive Marketing
Agreement"); and



WHEREAS
Subject to the execution of the Exclusive Marketing Agreement the Company
desires to engage the services of the Consultant and the Consultant desires to
provide such consulting services to the Company as a nonexclusive independent
contractor on such matters within the experience and expertise of the
Consultant, under the terms and conditions contained herein; and

 
WHEREAS
the Consultant is ready, qualified, willing and able to carry out his
obligations and undertakings towards the Company pursuant hereto; and

 
 
WHEREAS
the parties hereto wish to regulate their relationship in accordance with the
terms and conditions set forth under this Agreement, which will commence upon
the entering into effect of the Exclusive Marketing Agreement (the: "Effective
Date");

 
NOW, THEREFORE, in consideration of the foregoing premises, representations,
warranties, covenants and agreements herein contained, and intending to be
legally bound hereby, the parties do hereby mutually agree as follows:
 
 
1.
The Consulting Services

 
 
1.1.
Commencing on the Effective Date, the Consultant shall provide the Company with
managing services, business development services and marketing services, subject
to the specifications set forth by the Company as may be amended by the Company
from time to time and other appropriate duties and responsibilities as required
and delegated to him from time to time by the CEO or by the Company Board of
Directors (the: “Consulting Services").

 
 
1.2.
The Consultant shall perform his obligations hereunder solely and exclusively
through Mr. Raz and may not use any other persons or entities to perform the
duties under this Agreement without prior written approval of the Company.

 
 
1.3.
The Consultant shall report to the CEO and to the Board of Directors of the
Company with respect to all matters relating to the Consulting Services.

 

--------------------------------------------------------------------------------


 
- 2 -
 
 
1.4.
The Consultant will provide the Consulting Services as directed and instructed
by the CEO or by the Company Board of Directors in accordance with Company’s
needs.

 
 
1.5.
The Consultant shall devote his full business time, attention, best efforts and
ability to the performance of the Consulting Services. While rendering the
Consulting Services to the Company, the Consultant will not engage in any other
gainful employment, business or activity without the written consent of the
Company, including serving as a board member of private or public companies.

 
 
1.6.
Notwithstanding the above mentioned in Section 1.5, the Company acknowledges and
approves hereby that the Consultant serves as a consultant to International
Power Group, and as a partner in Drinking Water Wells contract with the
government of Israel for the next 15 years. The Company's approval is based on
the Consultant's declaration that the scope of these services is limited and
shall not exceed 40 hours per month cumulative and no more than 20% of  Mr. Raz
business time  and on the Consultant's obligation that these services shall not
in any way interfere with the Consulting Services provided by him to the Company
under this Agreement and shall not cause any conflict of interest with the
Company current or future activities or with the execution and promotion of the
Exclusive Marketing Agreement.

 
 
1.7.
During the first six months of Consulting Services the Consultant shall provide
the Company's CEO and Board of Directors with a written outline of his planned
events for each following month, at least 7 days prior to the beginning of the
month, in order to allow both parties to plan the Consultant's activities for
each month. Following the first six months of Consulting Services the Consultant
shall provide the Company's CEO and Board of Directors with a quarterly written
outline of his planned events for each following quarter.

 
 
1.8.
In addition the Consultant will report to the Company's CEO and Board of
Directors the result of the Consulting Services on a monthly basis and as may be
requested by the Company from time to time.

 
 
1.9.
In carrying out the Consulting Services the Consultant shall not use or disclose
to the Company any proprietary or confidential information belonging to any
third party unless he has first received a written approval of that third party
and present it to the Company.

 
 
2.
Representations and warranties

 
 
2.1.
The Consultant represents and warrants that he has the requisite knowledge,
skills and experience for providing the Consulting Services. The Consultant
undertakes to perform his duties and obligations under this Agreement with the
highest degree of professionalism and to the full satisfaction of the Company.
The Consultant further undertakes to comply with all the Company’s internal
procedures and regulations.

 
 
2.2.
The Consultant represents and warrants that he has no outstanding agreement or
obligation that is in conflict with any of the provisions of this Agreement or
the performance thereof, or that would preclude the Consultant from complying
with the provisions hereof, or that would create a conflict of interests with
the provisions hereof, including his engagement with International Power Group,
and with the government of Israel and further represents and warrants that he
will not enter into any such conflicting agreement or obligation during the term
of this Agreement.

 
 
2.3.
The Consultant represents and warrants that he has received all required
authorizations and consent (if needed) from the International Power Group and
from the Israeli government, with respect to the Consulting Services provided by
him to the Company under this Agreement.

 

--------------------------------------------------------------------------------


 
- 3 -
 
 
2.4.
The Consultant shall inform the Company, immediately upon becoming aware, of
every matter in which he or his immediate family has a personal interest and
which might give rise to a conflict of interest with his duties under the terms
of this Agreement.

 
 
2.5.
In carrying out his duties under this Agreement, the Consultant shall not make
any representations or give any guarantees on behalf of the Company, except as
the Consultant is authorized to do so by the Company Board of Directors .

 
 
2.6.
The Consultant shall not receive any payment and/or benefit from any third
party, directly or indirectly in connection with his engagement by the Company.
In the event the Consultant breaches this Sub-section, without derogating from
any of the Company’s rights by law or contract, such benefit or payment shall
become the sole property of the Company and the Company may set-off such amount
from any sums due to the Consultant.

 
 
2.7.
The Consultant undertakes to use the Company’s equipment and facilities only for
the purpose of the Consulting Services. The Consultant acknowledges that the
Company is permitted to have access to any files and transmissions stored or
held in the Company’s computers and that such content is owned by the Company.

 
 
3.
Consulting Fees

 
 
3.1.
Monthly Retainer

 
 
(a)
Subject to the fulfillment of the Consultant's tasks and obligations under this
Agreement, the Company shall pay the Consultant a monthly fee of USD 10,000 (the
“Monthly Retainer”).

 
 
(b)
The Consultant may take up to 28 days off per year of service, without reduction
in the Monthly Retainer. The days off will include all types of absence
excluding Jewish Holidays. The Monthly Retainer will be reduced if the
Consultant takes more than 28 days off. The Consultant will not be entitled to
accumulate the unused balance of the days off or to redeem the days off.

 
 
3.2.
Annual Success Bonus

 
 
(a)
12 months following the Effective Date the Consultant will be eligible to
receive in addition to the Monthly Retainer an annual success bonus if the
Company through the Consultant reaches the total aggregate sales under the
“Short Marketing Plan” of the Exclusive Marketing Agreement (the: "Short
Marketing Plan") of * as determined under the Company's annual financial reports
as approved by the Company’s Board of Directors and the Company’s accountant.
(the: “Company's Annual Financial Reports”) The annual success bonus will be 7%
of the Company net profits from the Exclusive Marketing Agreement income up to a
maximum bonus of  150,000$. (the: “Annual Success Bonus”).

 
 
(b)
The Annual  Success Bonus for the following years of service will determined by
the Company each year  according to the same principles under sections 3.2(a),
3.2(c) and according to the fulfillment of the  required 75% sales targets under
the "Five Year Marketing Plan" of the Exclusive Marketing Agreement (the: "Five
Year Marketing Plan").

 
 
(c)
The Annual Success Bonus will be paid out of the Company net profits 30 days
following the approval of the Company's Annual Financial Reports.

 
 
(d)
In the event that six months following the Effective Date, the Consultant closed
deals and sales, in the aggregate value of *, the Consultant will be paid a
monthly advance payment of 2,500 USD on account of the first year Annual Success
Bonus which  will be offset from any amount of Annual Success Bonus to which the
Consultant may be entitled to.

 

--------------------------------------------------------------------------------


 
- 4 -
 
 
(e)
In the event that twelve months following the Effective Date the Company through
the Consultant reaches the total sales under the Short Marketing Plan of *as
determined under the Company's Annual Financial Reports, the Consultant will be
paid a monthly advance payment of 5000 USD on account of the second year Annual
Success Bonus which will be offset from any amount of Annual Success Bonus to
which the Consultant may be entitled to. This advance payment will cease if the
semi-annual sales results indicate that the annual sales target under the
Exclusive Marketing Agreement will not be reached.

 
 
3.3.
Signing Bonus

 
Upon execution of the Exclusive Marketing Agreement and following the Effective
Date, the Consultant shall receive a one time signing bonus in the amount of
6,300 US dollar for his efforts in connection with the execution of the
Exclusive Marketing Agreement.
 
 
3.4.
Expenses

 
The Company shall reimburse the Consultant for all reasonable business expenses
actually incurred by Consultant directly in performing the Consulting Services,
within an advance approved budget, and subject to an itemized account of such
expenses substantiated by appropriate receipts, all in accordance with the
Company’s policy from time to time.
 
 
3.5.
General

 
 
(a)
All Payments to the Consultant shall be made in US dollar, and shall be wired to
N.D. Raz bank account.

 
 
(b)
All payments shall be made against proper invoices in accordance with an
applicable law and shall include V.A.T., if required by law, which shall be
added to the amounts set forth above.

 
 
(c)
The Consultant is aware that the consideration set forth in this Section 3
constitutes the Company’s whole obligation towards the Consultant and he shall
not be entitled to any other remuneration or payment whatsoever.

 
 
4.
Options

 
 
4.1.
Mr. Raz will be granted options to purchase 5,000,000 shares of common stock of
the Company at an exercise price per share equal to the par value of the shares
which is 0.05 USD [the “Options”]. The Options will be granted in accordance
with Section 3(i) of the Israeli Tax Ordinance and will be subject to the
following terms:

 
 
(a)
12 months of service following the Effective Date if the Company through the
Consultant reaches the total sales under the Short Marketing Plan * as
determined under the Company's annual financial reports, 1,250,000 out of the
5,000,000 shares granted will be vested and exercisable.

 
 
(b)
The remainder 75% of the Options (3,750,000 of the Options) will vest annually
over a period of 3 years, so that at the end of each year, 1,250,000 of the
Options will become fully vested and exercisable, subject to Consultant's
continuing to provide the Consulting Services to the Company through such dates
and subject to the validity of the Exclusive Marketing Agreement, and the
Company's achievement through the Consultant 75% of the Sales Targets set for
each year as determined under the Five Year Marketing Plan.

 

--------------------------------------------------------------------------------


 
- 5 -
 
 
(c)
In the event that the Company does not succeed in maintaining its exclusive
marketing rights for any territory or for any field under the Exclusive
Marketing Agreement, for each lost territory or for each lost field 1,250,000
out of the Options whether vested or not shall ipso facto terminate and Mr. Raz
or the Consultant shall have no further rights with respect to such Options,
including, without limitation, to purchase the shares subject thereto.

 
 
(d)
In the event that the Consultant ceases to be a service provider for any reason
other than termination for  Justifiable Cause (as defined below ), the
outstanding vested Options on the date of such termination of engagement shall
be exercisable for 6 months after the date of such termination following which
any unexercised Option (whether vested or not) shall expire immediately.

 
 
(e)
Notwithstanding the above, if the Consultant ceases to be a service provider for
Justifiable Cause (as defined below), the entire unexercised Options (whether
vested or not) shall ipso facto terminate and Mr. Raz or the Consultant shall
have no further rights with respect to such Options, including, without
limitation, to purchase the shares subject thereto.

 
 
4.2.
In the event the Company decides to terminate the engagement with the Consultant
for reasons unrelated to the Company's achievement of the Sales Targets
determined under the Five Year Marketing Plan and not for Justifiable Cause (as
defined below), the Consultant will be entitled, in addition to the Options
which have already vested by this date in accordance with the vesting schedule
outlined above, to 50% of the Options which have not yet vested upon the date of
the termination of engagement. These vested Options granted to the Consultant
shall be exercisable during 6 months, following which, any unexercised Option
(whether vested or not) shall expire immediately. To prevent any doubt Mr. Raz
or the Consultant shall have no rights for any of the unvested Options on
termination if the Company did not reach the any of the sales targets under
the Exclusive Marketing Agreement or the Consultant did not reach any of the
sales targets under the Annual Success Bonus herein or the semi annual targets
as described herein under section 3.2 (d).

 
 
(a)
Any tax  consequences including V.A.T arising from the grant or exercise of any
Option, from the payment for shares covered thereby, from the sale or
disposition of such Shares or from any other event or act (of  Mr. Raz or the
Company), shall be borne solely by the Consultant. The Company shall withhold
taxes according to the requirements under the applicable laws, and it may take
steps as it may deem necessary for withholding all due taxes, including, but not
limited to (i) to the extent permitted by applicable laws, deducting the amount
so required to be withheld from any other amount then or thereafter payable to
Consultant, and/or (ii) requiring the Consultant to pay to the Company the
amount so required to be withheld as a condition for the issuance, delivery,
distribution or release of any Shares. Furthermore, the Consultant shall agree
to indemnify the Company, and hold it harmless against and from any and all
liability for any such tax or interest or penalty thereon, including without
limitation, liabilities relating to the necessity to withhold, or to have
withheld, any such tax from any payment made to the Consultant.  Except as
otherwise required by applicable laws, the Company shall not be required to
release any share certificate to the Consultant until all required payments have
been fully made.

 
 
(b)
It is hereby made clear that the above Options allocation does not affect the
parties' ability to terminate this Agreement, subject to Section 5 below, with
or without cause, and such grant shall not obligate the Company to engage the
Consultant for any particular length of time.

 

--------------------------------------------------------------------------------


 
- 6 -
 
5.
Status of Parties

 
 
5.1.
The Consultant is an independent contractor and is elected to provide the
Consulting Services to the Company as an independent contractor. Nothing in this
Agreement shall be interpreted or construed as creating or establishing any
partnership, joint venture, employment relationship, franchise or agency or any
other similar relationship between the Company and the Consultant and/or Mr.
Raz.

 
 
5.2.
The parties hereby deny and waive any demand, claim and/or allegation that an
employment relationship of any kind has resulted from this Agreement or from the
rendering of the Consulting Services.

 
 
5.3.
It is agreed between the parties that in the event that, despite Paragraph 4.1
above, a duly authorized legal body or other authorized forum, orders the
Company to grant the Consultant and/or Mr. Raz the rights and privileges of an
employee for the Consulting Services rendered in accordance with this Agreement,
the Consultant’s compensation/salary (including for all over-time hours, if
relevant) shall be 55% of the total compensation to which the Consultant is
entitled pursuant to this Agreement commencing on the Effective Date and the
Consultant shall return to the Company the remaining 45% of the total
compensation paid to the Consultant from the date of payment by the Company up
to the date of return by the Consultant.

 
 
5.4.
In the event the Company is demanded and/or obligated to pay the Consultant
and/or Mr. Raz, any amount, or give the Consultant and/or Mr. Raz or any third
party any right, deriving from the existence of employer-employee relationship
between the Consultant and/or Mr. Raz and the Company, the Consultant shall
indemnify the Company for any and all costs, liabilities and expenses it may
have in connection with such demand and/or obligation, including the economical
value of such right and including legal expenses

 
 
5.5.
On the basis of his status as an independent contractor, the Consultant will
file and be liable for his own tax reports including all income, social security
and other taxes due and owing on the consideration received by him under this
Agreement.  The Consultant shall be solely responsible for, and shall pay, such
taxes in accordance with all applicable laws. The Consultant shall indemnify the
Company, its officers, directors and employees (the “Indemnified Parties”), and
hold them harmless from and against any and all claims, losses, liabilities,
damages, judgments, fines, fees, costs or expenses, including without limitation
reasonable attorneys’ fees and disbursements incurred in connection with any
claim, action, suit, proceeding or investigation, whether civil, criminal,
administrative or investigative, arising out of or in connection with any taxes
payable in connection with the compensation for the Consulting Services provided
hereunder.

 
 
6.
Term of the Agreement

 
 
6.1.
This Agreement shall commence on the Effective Date and shall continue until
terminated by either party as set forth below.

 
 
6.2.
Termination of the Agreement by the Consultant

 
The Consultant may terminate this Agreement upon a two (2) month advance written
notice to the Company (herein: the “Notice Period” and “Termination Notice”,
respectively).
 

--------------------------------------------------------------------------------


 
- 7 -
 
 
6.3.
Termination of the Agreement by the Company

 
 
(a)
During the first 12 months of this Agreement-

 
 
(i)
In the event the Consultant has not reached 100% of the semi-annual targets
under section 3.2 (d) herein, the Company may terminate this Agreement, with or
without cause, upon a two (2) month advance written notice to the Consultant.

 
 
(ii)
In the event the Consultant has reached the targets determined under section 3.2
(d) herein the Company may terminate this Agreement, with or without cause, upon
a four (4) month advance written notice to the Consultant.

 
 
(b)
Following the first 12 months of this Agreement, the Company may terminate this
Agreement, with or without cause, upon a four (4) month advance written notice
to the Consultant.

 
 
(c)
Notwithstanding anything to the contrary, in the event of a Justifiable Cause
(as defined below and subject to any applicable law), the Company shall be
entitled to terminate this Agreement immediately without any advance written
notice and this Agreement and the relationship shall be deemed effectively
terminated as of the time of delivery of such notice. The term "Justifiable
Cause" shall mean: (i) the Consultant's conviction of a felony deemed by the
court to be of disgraceful nature; (ii) the Consultant's material breach of the
terms and conditions of this Agreement including but not limited to willful
breach of his confidentiality and/or non-competition duties; (iii) the
Consultant's involvement with an act which constitutes a breach of the Company’s
trust including but not limited to: fraud, misappropriation, embezzlement, theft
from the Company, or other acts of material dishonesty against the Company; or
(iv) the Consultant’s willful engagement in gross misconduct materially
injurious to the Company. It is hereby agreed that in the event of termination
for Justifiable Cause, the Consultant’s contractual relationship shall be
terminated immediately and unilaterally, and the Consultant shall not be
entitled to any Monthly Retainer fee and/or Annual Success Bonus.

 
 
6.4.
During the advance written notice the Consultant shall continue upon the
Company’s sole discretion, to provide the Consulting Services to Company. To
avoid any doubt, the Consultant’s entitlement to any remuneration during this
period, shall be subject to the Consultant’s ongoing cooperation with the
Company and fulfillment of any duty reasonably required of him during such
period. Nevertheless, the Company retains the right, at its sole discretion, at
any time within the this period, to terminate, immediately and unilaterally, its
contractual relationship with the Consultant, without cause, by giving written
notice to the Consultant of the Company’s election to terminate the Agreement
immediately. In such event, the Consultant shall be entitled to the Monthly
Retainers fee to which he would have been entitled had he provided the
Consulting Services throughout said advance written notice period.

 
 
6.5.
Without derogating from the Company’s rights pursuant to any applicable law, in
the event that the Consultant terminates this Agreement with immediate effect or
upon shorter notice than the Notice Period, the Company shall have the right to
offset any payments to which the Consultant shall be otherwise entitled for his
Consulting Services hereunder during the Notice Period, or any part thereof, as
the case may be, from any other payments payable to the Consultant.

 
 
6.6.
Upon termination of this Agreement for any reason whatsoever, and before the
Company pays the Consultant the final payment, the Consultant undertakes: (1) to
return to the Company all documents, drawings, magnetic media, letters, reports
and all other documents belonging to the Company and/ or related to the
Company’s activities and/or to the Consulting Services; and to return any
equipment and/or other property of the Company; (2) to erase, at the Company’s
offices and in the presence of the Company’s representative and upon scheduling
in advance with the Company, all information relating to the Company or its
activities which exists in the Consultant’s personal computer(s); (3) to assist
in the transferring of the position, matters and documents under the
Consultant’s supervision to whomever the Company shall determine. If the
Company’s equipment shall be returned damaged, the Company shall have the right
to set off the costs of such damages from the payment due to the Consultant.

 

--------------------------------------------------------------------------------


 
- 8 -
 
7.
Confidentiality, Non-Competition and Intellectual Property Assignment

 
The Consultant acknowledges that he will be exposed to confidential information
related to the Company in connection with the Consulting Services and this
Agreement. Therefore, upon execution of this Agreement, the Consultant shall
execute the Confidentiality, Non-Competition and Intellectual Property
Assignment Agreement in the form attached hereto as Appendix A, which is an
integral part of this Agreement.
 
 
8.
General

 
 
8.1.
Neither party hereto shall assign any of its rights and obligations hereunder
without the prior written consent of the other party. The Company, however, may
assign this Agreement to a subsidiary or affiliate of the Company or to a
purchaser of all or part of the Company’s assets or shares.

 
 
8.2.
Either party's failure at any time to require strict compliance by the other
party of the provisions of this Agreement shall not diminish such party's right
thereafter to demand strict compliance therewith or with any other provision.
Waiver of any particular default shall not waive any other default.

 
 
8.3.
In the event that any provision of this Agreement shall be deemed unlawful or
otherwise unenforceable, such provision shall be severed from this Agreement and
the balance of the Agreement shall continue in full force and effect.

 
 
8.4.
This Agreement, together with its Appendix, contains and sets forth the entire
agreement and understanding between the parties with respect to the subject
matter contained herein, and it supersedes all prior discussions, agreements,
representations and understandings in this regard. This Agreement shall not be
modified except by an instrument in writing signed by both parties.

 
 
8.5.
The captions contained herein are for the convenience of the parties only and
shall not affect the construction or interpretation of any provision hereof.

 
 
8.6.
It is hereby agreed between the parties that the laws of the State of Israel
shall govern this Agreement, and that the competent court in Tel-Aviv shall have
exclusive jurisdiction over any matter arising out of, or in connection with,
this Agreement.

 
 
8.7.
All notices, requests, reports, consents and other communications hereunder
shall be in writing, and shall be delivered either (i) by hand, (ii) by e-mail
or facsimile transmission, with a written acknowledgement of the recipient,
(iii) by courier, or (iv) by registered mail, return receipt requested.  Until
changed by a written notice given by either party to the other party, the
addresses of the parties shall be as set herein.

 

--------------------------------------------------------------------------------


 
- 9 -


In witness whereof, the duly authorized representatives of the Company and the
Consultant have executed this Agreement as of the date stated below.



 

CARDIO VASCULAR MEDICAL DEVICE CORP YOSSI RAZ    
By: /s/ Lavi Krasney
/s/ Yossi Raz
Title: CFO
            N.D.Raz Business and Project Development Ltd.,       By: /s/ Yossi
Raz      Title: President                    

 

--------------------------------------------------------------------------------


 
- 10 -

Appendix A




Confidentiality, Non-Competition and Intellectual Property Assignment
Agreement


My obligations under this Confidentiality, Non-Competition and Intellectual
Property Assignment Agreement (hereafter “Agreement”) are towards (i) CARDIO
VASCULARMEDICAL DEVICE CORP. (the “Company”) (ii) its present and future parent
companies, subsidiaries and affiliates and successors. All of the aforementioned
entities shall be referred to collectively as the “Company’s Entities”.


1.
Confidentiality

 
 
1.1.
I will regard and retain as confidential and will not divulge to any third
party, or use for any unauthorized purposes either during or after the term of
my service with the Company, any confidential information, as defined below,
that I have acquired during my service or in connection with my service or
contacts with the Company’s Entities, without the written approval consent of an
authorized representative of the Company.

 
 
1.2.
I will not use the Company's Confidential Information for any purpose whatsoever
other than the performance of the services on behalf of the Company. Without
limiting the scope of this duty, I shall only use the Confidential Information
for the benefit of the Company, and only to the extent required for the
performance of the services and may not disclose the Confidential Information to
any other third party who is not performing the service.  Without limiting the
scope of this duty, I shall not design or manufacture or develop any products,
which incorporate any Confidential Information.

 
 
1.3.
All Confidential Information remains the property of the Company and no license
or other rights in the Confidential Information is granted hereby.

 
 
2.
Confidential Information

 
 
2.1.
Confidential Information shall include, but will not be limited to, information
regarding research and development related to actual or anticipated products,
inventions, whether patentable or non-patentable, discoveries, innovations,
designs, drawings, sketches, diagrams, formulas, computer files, computer
programs, hardware, software or other products, product definitions, product
research, manuals, selection processes, data, methods of manufacture, planning
processes, trade secrets, business secrets, business plans, copyrights,
proprietary information, customer lists, names of clients, list of suppliers,
marketing plans, strategies, forecasts, business forecasts, processes, finances,
costing, sales, prices,  terms of payment, formulae, know-how, improvements and
techniques and any other data related to the business or affairs of the
Company's Entities,  its clients, including clients with whom the Company is
negotiating. Confidential Information will include information in written, oral
and/or any other form of communication

 
 
2.2.
Confidential Information shall not include information that (i) has become part
of public knowledge other than as a result of a breach of this undertaking; (ii)
was already in my possession at the time of disclosure, as shown by my written
documents dated prior to the disclosure; or (iii) is rightfully received by me
from a third party without a duty of confidentiality, as shown by me in written
documents. I shall have the burden of proof establishing that any or more of
these exceptions applies.

 

--------------------------------------------------------------------------------


 
- 11 -

 
2.3.
I undertake to notify, disclose and bring to the Company’s knowledge any
information coming to my knowledge in any way, including information being the
product of any idea or development of mine.

 
 
3.
Return of Confidential Information

 
All materials including, but not limited to, documents, notes, memoranda,
records, diagrams, blueprints, bulletins, formulas, reports, computer programs,
and any other material of any kind and in any form, coming into my possession or
prepared by me in connection with my service, are the exclusive property of the
Company (hereinafter: the "Documents").  I agree to return to the Company all
such Documents upon termination of my service, unless I acquire the Company’s
specific written consent to release any such Document.
 


4.
Ownership Rights

 
 
4.1.
I agree that the Confidential Information and all memoranda, books, notes,
records, charts, formula, specifications, presentations, lists, drafts, patent
applications and other documents, as well as any inventions, improvements, mask
works, discoveries or works, whether or not capable of being patented or
copyrighted, and any and all derivatives related thereto (together "Work
Products"), which I may conceive, make, develop, author, or work on, in whole or
in part, independently or jointly with others during the term of my service with
the Company or following my service with the Company, which are either (i)
related to the Company’s Entities’ business or actual or demonstrably
anticipated research or development; (ii)  resulting directly or indirectly from
any work I performed for the Company; or (iii) developed in whole or in part on
the Company’s time or with the use of any Company’s equipment, supplies,
facilities, or trade secret, are and shall be the Company’s sole and exclusive
property.

 
 
4.2.
Furthermore, without additional compensation or consideration, I hereby assign
and will in the future assign to the Company, any right, title and interest I
may have worldwide in such Work Products and any copyrights, patents, mask work
rights or other intellectual property rights, including any and all derivatives
relating thereto.

 


5.
Disclosure of Inventions

 
I will promptly disclose and describe to the Company all of the Work Products
which I may conceive, make, reduce to practice, develop, author, or work on, in
whole or in part, independently, or jointly with others, during the period of my
service with the Company, which either; (i) relate to the Company’s Entities’
business or actual or demonstrably anticipated research or development; (ii) are
developed in whole or in part on the Company's time or with the use of any of
the Company's equipment, supplies, facilities or trade secret information, or
(iii) result directly or indirectly from any work I performed for the Company.
 


6.
Consultant’s Assistance

 
I will, at the Company’s expense, assist in preparation and registration of
patents and any other intellectual property right in favor of the Company, in
any jurisdiction deemed appropriate by the Company. Such assistance shall
include, without limitation, the preparation of documents, drawings and other
data and execution of assignments, applications and other forms. I agree to
perform this obligation during and after my service with the Company. In order
to give full effect to this section I hereby irrevocably appoint the Company
(and its representatives) as my attorney in fact, authorized in my name and on
my behalf to execute all such documents.
 

--------------------------------------------------------------------------------


 
- 12 -

7.
Non Competition

 
 
7.1.
During the term of my service with the Company and for a period of 12 months
after the termination of my service with the Company by any side and for any
reason I will not either alone or jointly with others or as an agent, consultant
or employee of any person, firm or company, directly or indirectly, carry on or
engage in any activity or business which shall be in competition with the
business of the Company’s Entities (hereinafter "Competing Entities").

 
 
7.2.
Without derogating from the generality of the above, for the purpose of this
Agreement, Competing Entities shall include any person or entity that are
engaged in development, services, production, or commercial activities similar
to those of the Company's Entities.

 


8.
Non-Solicitation

 
 
8.1.
During the term of my service with the Company and thereafter for a period of 12
months, I will not solicit or encourage or cause others to solicit or encourage
any employees of the Company’s Entities to terminate their employment with the
Company's Entities, and I will not assist any employees of the Company’s
Entities to engage with any Competing Entities.

 
 
8.2.
During the term of my service with the Company and thereafter for a period of 12
months, I will not solicit any customers of the Company’s Entities for any
business that is similar to or competitive with business of the Company as then
being conducted.

 


9.
No Conflicting Obligations

 
I will not disclose to the Company any proprietary or confidential information
belonging to any third party, including any prior or current employer or
contractor, unless I have first received the written approval of that third
party and present it to the Company. I undertake not to perform any activity
related to my service with the Company on the premises of any third party, or
while using any equipment or materials that belong to any such third party,
unless instructed to do so by the Company.
 


10.
Third Party Information

 
I recognize that the Company has received and will in the future receive from
third parties their confidential or proprietary information, subject to a duty
on the Company’s part to maintain the confidentiality of such information and to
use it only for certain limited purposes.  I agree to hold all such confidential
or proprietary information in the strictest confidence and not to disclose it to
any person or entity or to use it except as necessary in carrying out my
services for the Company, consistent with the Company’s agreement with such
third party.
 


11.
Breach of Obligation

 
I am aware that a breach of any of the obligations under this Agreement will
cause the Company or the Company’s Entities’ serious and irreparable harm, to
which no monetary compensation can be an appropriate remedy. Therefore, I agree
that if such a breach occurs, the Company shall be entitled, without prejudice,
to take all legal means necessary, including any injunctive relief, to restrain
any continuation or further breach of this Agreement, without any objection from
my side.
 

--------------------------------------------------------------------------------


 
- 13 -



12.
Assignment

 
This Agreement may be assigned by the Company. I may not assign or delegate my
obligations under this Agreement, without the Company's prior written approval.
 
 
13.
Governing Law

 
This Agreement shall be construed under the laws of the State of Israel.
 


14.
Survival

 
Unless specifically limited under the provisions in this Agreement, my
obligations under this Agreement shall remain in full force during my service
with the Company and following the termination, for any reason, of my service
with the Company.
 


15.
Condition to Engagement

 
I acknowledge that the execution of this Agreement is a condition to the
Company's engagement with me and the disclosure of any Confidential Information.
 


 
Signature:
/s/ Yossi Raz                           
   
Name:
Yossi Raz
   






--------------------------------------------------------------------------------

